UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2014 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:333-190690 EXEO ENTERTAINMENT, INC. (Exact name of registrant as specified in its charter) Nevada 45-2224704 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 4478 Wagon Trail Ave., Las Vegas, NV 89118 (Address of principal executive offices and Zip Code) (702) 361-3188 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant(1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 (Exchange Act) during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and(2)has been subject to such filing requirements for the past 90days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of the date of filing of this report, there were outstanding 23,433,100 shares of the issuer’s common stock, par value $0.0001 per share. 1 TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION 3 Item 1 Financial Statements 3 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3 Quantitative and Qualitative Disclosures About Market Risk 8 Item 4 Controls and Procedures 8 PART II – OTHER INFORMATION 9 Item 1 Legal Proceedings 9 Item 1A Risk Factors 9 Item 2 Unregistered Sale of Equity Securities and Use of Proceeds 9 Item 3 Defaults Upon Senior Securities 9 Item 4 Mine Safety Disclosures 9 Item 5(a) Other Information 10 Item 6 Exhibits 10 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements The accompanying unaudited financial statements have been prepared in accordance with the instructions to Form 10-Q and Item Regulation S-X, Rule 10-01(c) Interim Financial Statements, and, therefore, do not include all information and footnotes necessary for a complete presentation of financial position, results of operations, cash flows, and stockholders' equity in conformity with generally accepted accounting principles. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the three months ended February 28, 2014 are not necessarily indicative of the results that can be expected for the year ending November 30, 2014. EXEO ENTERTAINMENT, INC. (A DEVELOPMENT STAGE COMPANY) TABLE OF CONTENTS FEBRUARY 28, 2014 (UNAUDITED) Balance Sheets as of February 28, 2014 and November 30, 2013 F - 1 Statements of Operations for the three months ended February 28, 2014 and 2013, and the period from May 12, 2011 (inception) to February 28, 2014 F - 2 Statements of Cash Flows for the three months ended February 28, 2014 and 2013, and the period from May 12, 2011 (inception) to February 28, 2014 F - 3 Notes to Financial Statements F - 4 – F – 13 3 EXEO ENTERTAINMENT, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS (unaudited) February 28, November 30, ASSETS Current Assets Cash and cash equivalents $ $ Prepaid expenses Total current assets Property and equipment, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Current liabilities Accounts payable and accrued expenses $ $ Due to related parties - Notes payable Total current liabilities Long-term liabilities Notes payable Total long-term liabilities Total Liabilities Stockholders' Equity Convertible Preferred Stock Series A - 15%, $0.0001 par value, 1,000,000 shares authorized, no shares issued Convertible Preferred Stock Series B - 15%, $0.0001 par value, 1,000,000 shares authorized, no shares issued Common stock - $0.0001 par value, 100,000,000 shares authorized;23,433,100 and 23,433,100 shares issued and outstanding, respectively Additional paid-in capital Stock Payable - Deficit accumulated during the development stage ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements. F-1 EXEO ENTERTAINMENT, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (unaudited) Three month period ending February 28, 2014 Three month period ending Febuary 28, 2013 From May 12, 2011 (Inception) to February 28, 2014 REVENUES $
